MEMORANDUM **
Federal prisoner Sherry Lou Frasure appeals from the denial of her 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Frasure contends that she received ineffective assistance of counsel when her attorney failed to investigate facts which would have cast doubt on her connection to a storage unit where drugs and firearms were found. This contention fails because Frasure cannot show prejudice in light of evidence adduced at sentencing linking her to the storage unit in question. See Strickland v. Washington, 466 U.S. 668, 699-700, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.